NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAY 7 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONAL ASSOCIATION OF                         No.    17-55723
AFRICAN-AMERICAN OWNED MEDIA,
a California Limited Liability Company;         D.C. No.
ENTERTAINMENT STUDIOS                           2:16-cv-00609-GW-FFM
NETWORKS, INC., a California
corporation,
                                                ORDER*
                Plaintiffs-Appellees,

 v.

CHARTER COMMUNICATIONS, INC., a
Delaware corporation,

                Defendant-Appellant.

                On Remand from the United States Supreme Court

Before: SCHROEDER, M. SMITH, and NGUYEN, Circuit Judges.

      On March 30, 2020, the U.S. Supreme Court granted Appellant’s petition for

certiorari, vacated our opinion filed February 4, 2019, and remanded for further

consideration in light of Comcast Corp. v. National Assn. of African American-

Owned Media, 589 U. S. ___ (2020). We hereby VACATE the district court’s

decision and REMAND for further proceedings consistent with Comcast.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
IT IS SO ORDERED.




                    2